United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.L., Appellant
and
DEPARTMENT OF AGRICULTURE,
AGRICULTURAL MARKETING SERVICE,
Lexington, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1845
Issued: February 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 8, 2006 appellant filed a timely appeal from a July 14, 2006 decision of the
Office of Workers’ Compensation Programs in which an Office hearing representative found that
appellant’s compensation benefits were properly terminated effective September 26, 2005.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective September 26, 2005 on the grounds that his accepted cervical,
thoracic and lumbar strains had resolved.
FACTUAL HISTORY
On January 20, 2005 appellant, then a 49-year-old tobacco inspector, filed a Form CA-1,
traumatic injury claim, alleging that he hurt his shoulder, back, arm and leg when he was hit by a

forklift and lost consciousness in the course of his federal employment. He was taken to an
emergency room and has not returned to work. Appellant came under the care of Dr. Joseph J.
Dobner, a Board-certified orthopedic surgeon. On March 2, 2005 the Office accepted that he
sustained cervical, thoracic and lumbar strains. Appellant received appropriate compensation
benefits for total disability.
In a March 22, 2005 report, Dr. Dobner noted that appellant complained that he hurt all
over. He recommended consultation with a neurologist, electromyographic testing and magnetic
resonance imaging (MRI) scan of the cervical spine. By report dated March 24, 2005,
Dr. Daniel J. Howley, Board-certified in neurology, noted the history of injury and appellant’s
current complaints of vertigo, blurred vision, and head, neck and right arm pain with
paresthesias. On examination power was normal in all extremities and sensation to pinprick was
intact except for an area in the right mid thigh. Dr. Howley opined that appellant’s symptoms
could represent postconcussive syndromes and recommended a brain MRI scan to rule out other
processes. A March 28, 2005 MRI scan of the brain with and without contrast was normal,
although inflammatory disease of the left maxillary sinus was noted. In an April 6, 2005 report,
Dr. Howley reviewed the MRI scan findings and found that appellant did not have a significant
neurological problem. He advised that there could be a functional component. On May 31, 2005
Dr. Dobner noted that a cervical spine MRI scan demonstrated multilevel degenerative disc
disease and a lower back MRI scan demonstrated spondylolysis. He advised that these
conditions could cause appellant’s arm and leg pain.
On June 29, 2005 the Office referred appellant to Dr. Richard T. Sheridan, Boardcertified in orthopedic surgery, for a second opinion evaluation. He was furnished with the
medical record, a statement of accepted facts and a set of questions. In reports dated July 25,
2005, Dr. Sheridan noted his review of the record, the history of injury and appellant’s
complaints. Physical findings included a positive sitting and standing straight-leg raise
examination. Lower extremity strength was five. Dr. Sheridan diagnosed vertigo, spondylolysis
and spondylolisthesis which he advised were not caused by the January 20, 2005 employment
injury. He opined that the accepted conditions of cervical, thoracic and lumbar strains had fully
resolved. Dr. Sheridan stated that appellant had no physical restrictions and could resume his
regular duties as a tobacco inspector for eight hours a day.
By letter dated August 9, 2005, the Office informed appellant that it proposed to
terminate his compensation benefits on the grounds that the medical evidence established that the
employment-related conditions and disability had ceased. Appellant disagreed with the proposed
termination.1 He submitted an August 16, 2005 report from Dr. Dobner who noted that appellant
had sustained a wrist injury. In an August 19, 2005 report, Dr. G. Christopher Stephens, a
Board-certified orthopedic surgeon, reported a history that appellant sustained “a pretty severe
back injury” in January and noted his complaints of neck pain radiating in the right arm and low
back pain radiating into the left leg. Physical examination demonstrated decreased neck range of
motion and diffuse weakness in the right upper extremity. Straight leg raise testing was positive.
1

Appellant, through counsel, actually requested a hearing by letter dated September 10, 2005. On September 21,
2005 the Office informed appellant’s attorney that a final decision had not been rendered in this case, and by
decision dated September 30, 2005, an Office hearing representative found that appellant’s September 10, 2005
hearing request was not in posture as a final Office decision had not been issued at that time.

2

Dr. Stephens reported low back MRI scan findings of degenerative disc disease with an annular
tear at L4-5 and spondylolisthesis at L5-S1. A cervical spine MRI scan demonstrated end-stage
cervical spondylosis at C4-5 and C5-6. Dr. Stephens diagnosed cervical spondylitic
radiculopathy, lumbar spondylolisthesis and back and leg pain secondary to degenerative disc
disease and stated that he discussed surgical options with appellant.
By decision dated September 26, 2005, the Office finalized the proposed termination,
effective that day, on the grounds that the medical evidence established that his accepted
conditions had resolved. On October 1, 2005 appellant, through his attorney, requested a hearing
that was held on April 26, 2006. Counsel noted that he had not worked since the employment
injury. He was given an additional 30 days to submit medical evidence. In a July 14, 2006
decision, an Office hearing representative affirmed the September 26, 2005 decision.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. The Office may not terminate
compensation without establishing that the disability ceased or that it was no longer related to the
employment.2 The Office’s burden of proof in terminating compensation includes the necessity
of furnishing rationalized medical opinion evidence based on a proper factual and medical
background.3
ANALYSIS
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits effective September 26, 2005. In his reports dated July 25, 2005,
Dr. Sheridan, who provided a second opinion evaluation for the Office, noted his review of the
record including the history of injury and appellant’s complaints. He provided examination
findings and advised that, while appellant had diagnoses of vertigo, spondylolysis and
spondylolisthesis, these were not caused by the January 20, 2005 employment injury.
Dr. Sheridan opined that the accepted conditions of cervical, thoracic and lumbar strains had
fully resolved and appellant could return to his usual job as tobacco inspector without restriction.
The medical evidence, as represented by the opinion of Dr. Sheridan, supports a finding
that, at the time the Office terminated appellant’s compensation benefits, on September 26, 2005,
he had no continuing residuals of his accepted cervical, thoracic and lumbar strains.
Dr. Dobner’s August 16, 2005 report is irrelevant as it discusses a wrist injury which is not at
issue in this claim. In his reports dated March 24 and April 6, 2005, Dr. Howley merely noted
that appellant had a normal brain MRI scan and no significant neurological problem. While he
diagnosed vertigo, he did not provide a cause of this condition and medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.4 In his August 19, 2005 report, Dr. Stephens noted a
2

Gloria J. Godfrey, 52 ECAB 486 (2001).

3

Gewin C. Hawkins, 52 ECAB 242 (2001).

4

Willie M. Miller, 53 ECAB 697 (2002).

3

history that appellant sustained a severe back injury on January 20, 2005 and diagnosed cervical
spondylitic radiculopathy, lumbar spondylolisthesis, and back and leg pain secondary to
degenerative disc disease, these conditions that have not been accepted as employment related.
For conditions not accepted by the Office as being employment related, it is appellant’s burden
to provide rationalized medical evidence sufficient to establish causal relation, not the Office’s
burden to disprove any such relationship.5 Dr. Stephens provided no opinion regarding the
accepted conditions and did not exhibit a thorough knowledge of the factual circumstances of
appellant’s employment injury. Medical conclusions based on inaccurate or incomplete histories
are of little probative value and are insufficient to satisfy a claimant’s burden of proof.6 The
Board therefore finds that the record therefore does not support that appellant had any residuals
of his accepted cervical, thoracic and lumbar strains, and the Office met its burden of proof to
terminate appellant’s compensation benefits effective September 26, 2005.7
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits effective September 26, 2005.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 14, 2006 be affirmed.
Issued: February 20, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
5

Alice J. Tysinger, 51 ECAB 638 (2000).

6

John W. Montoya, 54 ECAB 306 (2003).

7

The Board notes that appellant submitted evidence subsequent to the July 14, 2006 Office decision. The Board
cannot consider this evidence, however, as its review of the case is limited to the evidence of record which was
before the Office at the time of its final decision. 20 C.F.R. § 501.2(c).

4

